Citation Nr: 0934671	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to December 
1948 and from January 1949 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2005 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied a compensable rating for 
a service-connected left ear hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Audiological evaluation establishes that the Veteran's 
service-connected left ear hearing loss is consistent with 
Level II hearing impairment, and his nonservice-connected 
right ear hearing loss is shown to be consistent with Level I 
hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 3.385, 
4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In the present case, the Veteran's claim on appeal was 
received in March 2005.  The RO sent a letter in September 
2005 which satisfied the VA's duty to notify prior to 
adjudicating this claim in December 2005.  Additional notice 
was sent in October 2008.  The Veteran was provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased rating, which included notice 
of the requirements to prevail on these types of claims and 
of his and VA's respective duties.  The duty to assist letter 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The October 2008 letter provided such 
notice and also detailed the criteria for entitlement to an 
increased rating pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), (vacated by Vazquez-Flores v. Shinseki, 2009 
WL 2835434 (Fed. Cir.) Sept 4, 2009.)  Thereafter the RO 
readjudicated this matter in a November 2008 supplemental 
statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA hearing loss 
examination conducted in November 2008 provided an assessment 
of the Veteran's condition based on examination of the 
Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work. 38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86.  Under those provisions, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
alternately when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  
See also Boyer v. West, 210 F.3d 1351 (Fed.Cir. 2000).

38 C.F.R. § 3.383 provides that where hearing impairment in 
the service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under § 3.385, the hearing 
impairment in the nonservice-connected ear will be considered 
in evaluating the service-connected disability.  69 Fed. Reg. 
48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. § 
3.383(a)].  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In this matter, the service connected left ear hearing loss 
is not presently compensable to a degree of 10 percent or 
more.  Thus 38 C.F.R. § 3.383 does not apply in this 
instance, and the nonservice-connected right ear will be 
assigned a Roman numeral designation for hearing impairment 
of I.  

The evidence pertinent to the left ear hearing loss disorder 
is as follows.  

After the Veteran filed his claim for increase in March 2005, 
an August 2005 VA compensation and pension audiological 
evaluation revealed that the Veteran's pure tone thresholds 
at 1000, 2000, 3000 and 4000 Hertz were 35, 40, 50 and 80 
decibels for the nonservice-connected right ear, which 
averaged to 51.25 decibels.  The pure tone thresholds for the 
service-connected left ear at 1000, 2000, 3000 and 4000 Hertz 
were 35, 55, 60 and 65 decibels which averaged to 53.75 
decibels.  Word recognition was 96 percent on the right and 
88 percent on the left.  

VA treatment records from 2002 to 2005 primarily address 
other medical problems but include a November 2002 audiology 
report showing the Veteran was fitted for hearing aids for 
hearing loss classified as normal to severe sensorineural 
hearing loss (SNHL) on the right and mild to severe SNHL on 
the left.  His chief complaints were of background noises 
bothering him, such as at seminars or restaurants.  His 
bilateral hearing aids were checked and were working.  In 
October 2003 he was seen again by audiology for fittings of 
his hearing aids, with no remarkable findings regarding his 
ears noted.  Further evaluation regarding the hearing aids in 
December 2003, revealed no complaints or problems.  Private 
medical records from 2003 to 2005 are silent for any 
pertinent findings regarding his hearing loss.  

In March 2006 he underwent an audiological evaluation which 
was not apparently intended for rating purposes, as it 
referenced a recent compensation and pension examination the 
Veteran had undergone and indicated that the results would be 
requested for comparison purposes.  He was told not to use 
his hearing aids around noise like traffic, but did use them 
at home in a gathering.  He reported they worked fine, 
although it was discussed that he may possibly need to 
upgrade his hearing aids due to a decrease in visual acuity 
hindering his ability to speech read.  Hearing sensitivity 
was assessed by puretone air and bone conduction with 
thresholds in the lower limits of normal to severe SNHL 
bilaterally.  His word recognition scores were described an 
84 percent on the right and 72 percent on the left.  His most 
comfortable listening levels were 70 decibels HL and 
uncomfortable listening levels for speech were 95 decibels HL 
for the right and 95 decibels HL for the left.  An 
uninterpreted copy of an audiology report which appears to 
show puretone readings from the same month was attached to 
the claims folder.

A November 2008 VA compensation and pension audiological 
evaluation revealed that the Veteran's pure tone thresholds 
at 1000, 2000, 3000 and 4000 Hertz were 35, 40, 55 and 85 
decibels for the nonservice-connected right ear, which 
averaged to 53.75 decibels.  The pure tone thresholds for the 
service-connected left ear at 1000, 2000, 3000 and 4000 Hertz 
were 35, 55, 60 and 65 decibels which averaged to 53.75 
decibels.  Word recognition was 88 percent on the right and 
88 percent on the left.  

In this case, the Veteran's test results for the left ear do 
not meet the criteria for the exceptional hearing impairment 
under 38 C.F.R. § 4.86.  However his representative has 
pointed out that there appears to be inconsistencies with the 
speech discrimination scores, as shown in the March 2006 VA 
outpatient record showing a word discrimination score of 72 
percent, compared to the 88 percent shown in the most recent 
VA examination of November 2008.  The representative has 
argued that the March 2006 evidence shows that an increased 
rating is warranted. 

However, the audiology evidence in the March 2006 record is 
not adequate for rating purposes as it includes an 
uninterpreted audiological report comprised of uninterpreted 
graphic representations of audiometric data.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data).  

In this matter the Board finds that a compensable rating for 
the Veteran's service-connected left ear hearing loss is not 
warranted.

Under Table VI, which includes consideration of puretone 
threshold average and speech discrimination, the Veteran's 
service-connected left ear hearing loss is shown to be level 
II in both VA examination reports from 2005 and 2008.  The 
nonservice connected right ear is shown to be at Level I for 
reasons discussed above.  This falls within the criteria for 
a 0 percent rating under Table VII (Diagnostic Code 6100).

Even if the word recognition score of 72 from the March 2006 
VA consultation was considered with the Veteran's most recent 
pure tone threshold average for the left ear, under Table VI, 
the result would translate to level V, which when considered 
with the nonservice-connected right ear, continues to fall 
within the schedular criteria for a noncompensable rating.  

In summary the preponderance of the evidence is against a 
compensable rating for the Veteran's service-connected left 
ear hearing loss.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  In this case, the Rating Schedule is not inadequate 
for evaluating the Veteran's left ear hearing loss 
disability.  In addition, it has not been shown that the left 
ear hearing loss disability has required frequent periods of 
hospitalization or has produced marked interference with all 
types of employment.


ORDER


A compensable rating for hearing loss of the left ear is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


